Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 27, 2015

                                       No. 04-14-00551-CV

                                           Pablo SOLIZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 14-02-16542-CV
                            David Wellington Chew, Judge Presiding


                                          ORDER
        On December 29, 2014, appellant’s attorney, Mr. Rick Soliz, filed an appellate brief that
did not comply with the Texas Rules of Appellate Procedure because it did not provide
appropriate citations to the clerk’s record. See TEX. R. APP. P. 38.1(d), (g), (i). An appellant’s
brief must “contain a clear and concise argument for the contentions made, with appropriate
citations to authorities and to the record.” TEX. R. APP. P. 38.1(i).

       On January 5, 2015, this court ordered Mr. Soliz to file an amended brief that complies
with these rules no later than January 19, 2015. On January 20, 2015, Mr. Soliz filed a motion
requesting an extension of time to file the amended brief. The motion is GRANTED. Mr. Soliz
is ORDERED to file the amended brief no later than February 19, 2015. NO FURTHER
EXTENSIONS OF TIME WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES. If another noncomplying brief is filed, the court may strike the brief,
prohibit appellant from filing another, and proceed as if appellant had failed to file a brief. Id. If
appellant fails to timely file an amended brief that complies with Rule 38.1, this court may
dismiss the appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court